        1    Victor de Gyarfas (SBN 171950)
             email: vdegyarfas@foley.com
        2    Foley & Lardner LLP
             555 South Flower Street, Suite 3300
        3    Los Angeles, CA 90071-2418
             Telephone: 213-972-4500
        4    Facsimile: 213-486-0065
        5    Attorneys for Defendant
             iTouchless Housewares and Products, Inc.
        6

        7

        8                                      UNITED STATES DISTRICT COURT
        9                                   NORTHERN DISTRICT OF CALIFORNIA
       10

       11
              SIMPLEHUMAN, LLC,                                        CASE NO: 4: 19-CV-2701-HSG
       12     a California limited liability company,
                                                                       STIPULATION AND ORDER TO EXTEND
       13                                                              TIME FOR FILING OPPOSITION AND
                              Plaintiff,                               REPLY BRIEFS IN CONNECTION WITH
       14                                                              DEFENDANT’S MOTION TO DISMISS
                      V.
       15
             ITOUCHLESS HOUSEWARES AND                                 Date:                                           N/A
       16    PRODUCTS, INC., a California corporation,                 Time:                                           N/A
                                                                       Judge: Hon. Haywood S. Gilliam, Jr.
       17                     Defendant.
       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28

                   STIP. TO EXTEND TIME FOR FILING OPPOSITION AND REPLY BRIEFS IN CONNECTION WITH DEFENDANT’S MOTION TO DISMISS
                                                                                                  Case No: 4: 19-CV-2701-HSG
4836-0052-4191.1
        1             In response to Plaintiff’s Amended Complaint (Doc. 19) filed on July 12, 2019, Defendant filed a
        2    motion to dismiss (Doc. 24) on July 26, 2019. That motion is scheduled to be heard January 9, 2020.
        3    Pursuant to L.R. 7-3, the July 26, 2019 filing date triggers a Friday, August 9, 2019, Opposition due date
        4    and an August 16, 2019, Reply due date. Defendants’ counsel, Victor de Gyarfas, will be out of the
        5    country on vacation August 10-16, 2019. See de Gyarfas Dec. filed herewith.
        6             Because Defendant’s counsel will be on vacation during the time period when the Reply would
        7    be due, Defendant’s counsel has requested, and Plaintiff’s counsel has agreed, subject to the approval of
        8    this Honorable Court, that the briefing schedule be modified as follows, with no change in the hearing
        9    date:
       10             Opposition due date: August 16, 2019
       11             Reply due date: August 23, 2019
       12             No previous modifications of time with respect to this motion have been requested or granted.
       13    The only other time change in this case was a 14 day extension of time to respond to the initial
       14    complaint. (Doc. 13).
       15             Defendant submits that if the requested time change is not granted, Defendant will suffer
       16    substantial harm and prejudice in that it will not have adequate time to prepare the Reply. Defendant
       17    further submits that no substantial harm or prejudice will occur to any party if the requested time change
       18    is granted.
       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
                                                                     1

                   STIP. TO EXTEND TIME FOR FILING OPPOSITION AND REPLY BRIEFS IN CONNECTION WITH DEFENDANT’S MOTION TO DISMISS
                                                                                                  Case No: 4: 19-CV-2701-HSG
4836-0052-4191.1
        1             For the foregoing reasons, the parties respectfully request that the Opposition and Reply due
        2    dates be modified as set forth herein.
        3             IT IS SO STIPULATED,
        4
             Dated: August 6, 2019                            By: /s/ Victor de Gyarfas
        5
                                                                      Victor de Gyarfas
        6                                                             FOLEY & LARDNER LLP
                                                                      Attorneys for Defendant
        7                                                             iTouchless Housewares And Products, Inc.
        8                                                   KNOBBE, MARTENS, OLSON & BEAR, LLP
        9
                                                              By: /s/ Ali S. Razai
       10                                                             Paul A. Stewart
                                                                      Ali S. Razai
       11                                                             Nicole R. Townes
                                                                      Brandon F. Smith
       12                                                             Attorneys for Plaintiff,
                                                                      simplehuman, LLC
       13

       14
                      PURSUANT TO STIPULATION, IT IS SO ORDERED,
       15

       16
             Dated: 8/7/2019                                  ___________________________________
       17
                                                              UNITED STATES DISTRICT JUDGE
       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
                                                                     2
                   STIP. TO EXTEND TIME FOR FILING OPPOSITION AND REPLY BRIEFS IN CONNECTION WITH DEFENDANT’S MOTION TO DISMISS
                                                                                                  Case No: 4: 19-CV-2701-HSG
4836-0052-4191.1
